              Case 2:20-cv-00329-RSM Document 85 Filed 09/13/21 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE
 9
10    JTH TAX LLC (d/b/a LIBERTY TAX                      Case No. C20-329RSM
      SERVICE) and SIEMPRETAX+ LLC,
11                                                        ORDER OF DEFAULT
                     Plaintiffs,
12
13                     v.

14    LORRAINE MCHUGH, RICHARD
      O’BRIEN, and KVC ENTERPRISES LLC,
15
16                 Defendants.

17
            THE COURT HEREBY ORDERS that Defendants are in default as a sanction for
18
19   violating the Court’s Preliminary Injunction Order, see Dkts. #37 and #83, and for failure to

20   appear at the September 13, 2021, status conference scheduled by the Court. The Court
21
     DIRECTS Plaintiffs to file a motion for default judgment, which is to be noted for consideration
22
     no earlier than the third Friday after filing. See LCR 7(d).
23
24          DATED this 13th day of September, 2021.

25
26
27
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
28



     ORDER OF DEFAULT - 1
